EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with KOICHIRO NAKAMURA on September 10, 2021.
The application has been amended as follows: 
IN THE CLAIMS
27. (Currently Amended) The gas turbine engine of claim 1, wherein the radius ratio is at a leading edge of the first stage compressor airfoil 
Allowable Subject Matter
Claims 1, 5-13, 15-16, 20-27 are allowed. 
Examiner’s Comment: Applicant’s arguments, filed June 02, 2021, with respect to the previously applied prior art rejections have been fully considered, and are persuasive (The standard applied is the "preponderance of the evidence" test. See MPEP § 706 I). The examiner finds, in view of the totality of the record, it is more likely than not that the claims are patentable over the prior art. Accordingly, the previously applied prior art rejections are withdrawn. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
September 10, 2021
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741